On behalf of my delegation,
I extend to you, Sir, our sincere congratulations on your
election to the high post of President of the General
Assembly at its fifty-third session. We wish you every
success in discharging your very responsible mission.
I would also like to express my profound
acknowledgement to the President of the General Assembly
at its previous session, Mr. Hennadiy Udovenko, who also
happens to be my predecessor as Ukraine?s Foreign
Minister, for his efficient and fruitful work here. I believe
that the results of the fifty-second session deserve our
positive evaluation, for they gave a strong impetus to the
process of a wide-scale reshaping and strengthening of the
United Nations. The last session will undoubtedly enter
history as the session of reform. I am very pleased to note
that many previous speakers have attributed those
achievements to a large extent to the skilful and fair
presidency of the Ukrainian representative. This provides
undeniable evidence that our nation is not only a consistent
supporter of, but also an active participant in, the process
aimed at reforming the Organization.
May I also applaud Secretary-General Kofi Annan,
whose tireless efforts to initiate and promote this
challenging goal deserve not only words of praise but,
first and foremost, our active support.
The efficiency of the future functioning of the
United Nations will be determined by its ability to
respond adequately to the challenges confronting
humanity at the start of the twenty-first century. The
promotion of an interrelated and integral world, the search
for universal human harmony, the protection and further
development of the values of our civilization, and free
access to them — these are the main priorities on which
the United Nations should concentrate its authority and
attention.
It is widely acknowledged that the main feature of
the present development of the world community is the
globalization of political, social, economic and
humanitarian life. The advanced development of
information and communication technologies and the
interdependence of the economic progress of countries,
with their closely interwoven market of goods, capital and
labour, bring together local processes, separate events,
States and international institutions into a worldwide
network. A great advantage of globalization is the
possibility of resolving problems of individual regions and
countries by using the world?s experiences and the
approaches that have proved to be most efficient.
On the other hand, recent years have been marked
by some of the adverse effects of globalization. The
financial crisis in Asia and Russia, whose repercussions
have been acutely felt all over the world, has become a
subject of special preoccupation in almost every country.
In this regard, Ukraine fully shares the view that the
social and economic impact of globalization should
become a top priority on the agenda of the world
community today.
The United Nations, which bears responsibility for
international stability and sustainable economic
development, has to find the means and tools that could
help overcome the negative impact of globalization. In
this respect, I wish to recall and reiterate the initiative of
the President of Ukraine, officially announced in this Hall
in 1995, to establish a new United Nations economic
security council. In the meantime, Member States could
also entrust the Security Council with additional
assignments and the responsibility to deal with economic
and social challenges that have direct repercussions for
international peace and security.
18


Furthermore, there are other issues which cause
discord and division among nations. These are the problems
of national minorities, deported peoples, refugees, the
spread of terrorism and organized crime, illicit drug-
trafficking and money-laundering.
These challenges require greater responsibility on the
part of individual countries and their leaders for their own
policies, as well as concerted efforts by the world
community to counteract them. All that means that the
United Nations, as never before, faces the urgent task of
harmonizing all human and national interests and creating
a world order whereby a national idea is not opposed to
global solutions. Hence, Member States should care more
for regional and universal security in order to maintain
peace and stability without prejudice to their national
interests.
Events of last summer once again highlighted the issue
of nuclear non-proliferation as pivotal for the world
community. This issue remains a cornerstone and
fundamental principle of preserving the world from a global
conflict. Nuclear tests conducted by two nations in
confrontation testify to the increasing urgency of expediting
the entry into force of international agreements in the field
of nuclear disarmament, as well as the need to ban other
types of weapons of mass destruction.
The issue of nuclear disarmament and non-
proliferation has a special meaning for Ukraine as a nation
which inherited the world?s third largest nuclear arsenal and
voluntarily renounced it and which suffered from the largest
technogenic disaster of this century in Chernobyl. Ukraine
has made an unprecedented and exemplary decision to
initiate the process of practical nuclear disarmament, and it
strictly honours its obligations undertaken in this field. That
is why we believe that we have the moral right to urge
other countries, first and foremost nuclear ones, to pursue
further reductions and, in the long run, to destroy totally
their nuclear potentials. We also call upon the so-called
threshold nations to abandon their nuclear ambitions.
The world community should take effective measures
to create reliable mechanisms for the non-proliferation of
weapons of mass destruction and control over the
implementation of relevant international agreements. The
Treaty on the Non-Proliferation of Nuclear Weapons (NPT)
is in fact the only internationally binding document that
consolidates the world community around the concept of
global security. Hence, we have to substantially revitalize
the efforts of the United Nations and the International
Atomic Energy Agency (IAEA) for its support.
The Comprehensive Test Ban Treaty (CTBT), signed
by most United Nations Member States, is also of
exceptional significance. Ukraine, as one of its first
signatories, calls upon the States which hesitate to accede
to it to make this document effective as soon as possible.
As a positive example, it is worthwhile to note the recent
signing of the CTBT by Brazil and Spain. We welcome
this important decision by these two friendly countries.
For many years, the Conference on Disarmament has
been playing an important role as a catalyst in freeing
humanity from the burden of armaments, first and
foremost, the nuclear ones. Ukraine, which a few years
ago joined that body as a full member, continues to
contribute to the success of its activity. I am glad to
mention that it was under the presidency of Ukraine?s
representative at the Conference that the elaboration of
the treaty of the prohibition of fissile material reached its
final stage. As other priorities for the Conference, we are
considering elaboration of a programme of global nuclear
disarmament and of a multilateral agreement on granting
security guarantees to non-nuclear nations by the nuclear
Powers.
The contemporary age which has replaced the period
of global confrontation has set new challenges before the
United Nations in the field of international security. These
include the growing numbers of local, mostly inter-ethnic
conflicts inside countries, which cause civil wars and
involve other nations. Moreover, these conflicts spread
across regions or even turn into major international
conflicts and become the source of global instability. We
are deeply convinced that the international community
must not be reconciled to the age of “cold war” being
replaced by the age of “hot peace”. Finding an adequate
remedy to these dangerous phenomena is one of the main
issues that the United Nations should address today.
Ukraine, with a population of over 50 million
comprising 100 nationalities, has always pursued the
policy of maintaining stability and social accord in its
society. For seven years of its independent existence, our
country, contrary to pessimistic predictions, has succeeded
in avoiding ethnic tensions, regional division or
fragmentation of the society. This has been possible
thanks to the persistent efforts of all branches of State
power aimed at the comprehensive development of
democratic institutions and legal protection of national
minorities. This policy is enshrined in the Constitution of
Ukraine that was adopted two years ago.
19


Conflict prevention remains one of the biggest
challenges for the United Nations, especially the Security
Council. It requires constant attention to potential sources
of tension and immediate and adequate measures to prevent
these tension points from growing into bigger conflicts. In
this context, I would like to underscore the pressing need
for strengthening the mechanism of United Nations global
monitoring and early warning of threats to international
peace and security in order to facilitate the Security
Council?s readiness for a timely and efficient response.
An important role in this respect is played by
international sanctions which make it possible to exert
pressure without resorting to force. We believe, however,
that the mechanism of introducing sanctions requires
serious improvement. First of all, there is urgent need to
work out an efficient tool for compensation for losses
incurred by third countries observing the sanctions.
Regrettably, all previous resolutions adopted by the General
Assembly to assist such countries so far remain
unimplemented, leaving some countries of Central and
Eastern Europe, in particular, to cope on their own with
their uncompensated economic losses.
It is a recognized fact that peace and stability on the
European continent are an inseparable part of the global
security system. Ukraine views the future architecture of
European security as one based on the principles of
comprehensiveness, indivisibility and partnership. This
fundamental position determines our country?s active
cooperation with European and Euro-Atlantic security
structures, such as the North Atlantic Treaty Organization
and the Western European Union. Ukraine also actively
advocates the further strengthening of the role of the
Organization for Security and Cooperation in Europe
(OSCE) as an important all-European tool for safeguarding
stability on the continent by means of political mediation,
protection of human and minorities? rights, strengthening of
democracy and humanitarian activity. Closer cooperation
and coordination of efforts between the United Nations and
the OSCE should be established by making it a good
practice to organize regular meetings between senior
officials of the two organizations.
For Ukraine, a country of Central and Eastern Europe,
establishment of friendly and partnership relations with its
neighbours is of great importance. In line with this policy,
last June Kiev hosted the first round of expert consultations
among a number of Black Sea States to work out joint
confidence-building and security measures in the naval
military field in the Black Sea region. Thus, actively
shaping a favourable security environment, Ukraine is
asserting itself as a natural strategic link between various
regions, for the North and South, East and West. That is
why it was not accidental that the initiative of Ukraine?s
President Leonid Kuchma to convene in September 1999
in Yalta an international summit conference entitled “The
Baltic-Black Sea Cooperation: towards an integrated
Europe of the twenty-first century without dividing lines”
has received broad support.
Contributing to the solution of vital global issues by
fostering internal harmony in society, projecting stability
on its environment through its active participation in non-
proliferation and peacekeeping, by shaping a vast network
of regional cooperation, Ukraine, as one of the United
Nations founding members, gives top priority to
strengthening international peace and security and aspires
to be elected next year as a non-permanent member of the
Security Council for the period 2000-2001.
This year the world community is marking the
fiftieth anniversary of United Nations peacekeeping
activities. Over past decades, peacekeeping operations
have grown into an effective instrument of preventing the
escalation of armed conflicts. While it is true that not all
of the United Nations peacekeeping missions have been
equally successful, the overall evaluation of United
Nations activities in this field should be considered
positive. Despite enduring hardship conditions, and often
at risk to their health and even their lives, the “Blue
Helmets” courageously perform a noble mission of
bringing peace to peoples in the planet?s trouble spots. In
this regard, I have the honour to propose that the
Assembly adopt at the special commemorative meeting to
be held on 6 October a declaration in commemoration of
those who served in United Nations peacekeeping
operations, an idea initiated by Ukraine.
The recent practice of peacekeeping in various
regions of the world demands the development of a
comprehensive basic document comprising the conceptual
principles of a new generation of peacekeeping
operations. These principles should have an integrated
block of military, civil, humanitarian, political, legal and
other aspects of such operations. We are convinced that
strengthening the United Nations peacekeeping potential
should become an integral component of the process of
United Nations reform.
In this context, I should like to reiterate the need to
reinforce the United Nations rapid reaction capabilities by
perfecting the United Nations standby arrangements and
making energetic efforts to set up the rapidly deployable
20


mission headquarters. Ukraine has made a practical
contribution to United Nations peacekeeping operations, in
particular in the former Yugoslavia and in some of the
Commonwealth of Independent States countries. We are
ready to continue our active participation in peacekeeping
and to commit additional resources to United Nations
standby arrangements.
Our country supports all measures necessary to
enhance the security of United Nations peacekeepers and
missions. In this regard, we call upon those States which
have not done so to accede to the Convention on the Safety
of United Nations and Associated Personnel in order to
facilitate its entry into force as soon as possible.
While globalization has become a driving force at the
international level, and liberalization and economic reforms
a dominating tendency within nations, international
economic cooperation based on the principles of non-
discrimination, fair competition, partnership and mutual
benefit has become increasingly relevant. The United
Nations should continue to play a leading role in creating
effective mechanisms for such cooperation.
We believe that the Organization?s social and
economic activities should focus more on countries with
economies in transition to accelerate their integration into
the world economy. International assistance will be helpful
for a smoother conduct of economic reforms in such
countries and for overcoming the inevitable difficulties in
transforming national economies. Subsequently, these
nations will achieve a level of economic development and
thus be able to help other countries. The experience of
some countries of Central and Eastern Europe proves that
such a prospect is quite possible.
Based on this knowledge, Ukraine?s course towards
the complete and comprehensive integration of its national
economy into the European and global economic systems
remains unchanged.
I should like to place special emphasis on Ukraine?s
strategy of integration into the European Union, endorsed
by the President of our country. This strategy provides for
the harmonization of national legislation and the intensive
development of trade and economic relations with European
Union members based on the partnership and cooperation
agreement that entered into force last March. I avail myself
of this opportunity to commend the countries of the
European Union for their support, so clearly expressed by
the Austrian Presidency.
We attach great importance to the regional
component of international economic cooperation. Ukraine
was one of the initiators of the regional economic process
within the framework of the Black Sea Economic
Cooperation (BSEC) and of the BSEC?s establishment as
a fully fledged international organization. We think that
today the Black Sea Economic Cooperation organization
has full grounds for claiming observer status in the
General Assembly.
This year we are also marking another event of
historic significance: the fiftieth anniversary of the
Universal Declaration of Human Rights, which has
become a milestone in the quest of the individual to find
his or her own identity in society. This Declaration
provided a powerful impetus to the development of the
international system of protection of human rights, the
creation of the relevant branch of international law, and
the introduction of a ramified system of control over the
fulfilment by States of their commitments in the field of
human rights.
The Declaration remains a crucial element of all
human rights activities within the United Nations and a
model for constitutional practice in many parts of the
world. For instance, the Constitution of Ukraine, which
provides that safeguarding human rights and freedoms
make up the essence of national policy, is based on the
humanistic ideas of the Declaration.
An entire series of events dedicated to the fiftieth
anniversary of this Universal Declaration is under way in
Ukraine. The most important of them was the
International Conference organized early this month in
Yalta by our Government together with the United
Nations Development Programme, which was attended by
representatives from 27 countries and a number of
international organizations; a booklet on that Conference
has been circulated to members. A new Yalta spirit
associated with the observance of human rights and
freedoms was proclaimed at the Conference. This spirit is
best protected in the context of the growing role of
international law.
I believe that it is a matter of honour for all States
Members of this Organization to strictly abide by their
commitments to the United Nations Charter and the
fundamental principles of international law, in particular
as regards respect for sovereignty and territorial integrity,
the peaceful settlement of disputes, and the strengthening
of the role of preventive diplomacy.
21


Ukraine supports the proposals to strengthen the
International Court of Justice, which reflects the increasing
tendency to resolve international disputes by means of law.
The Security Council and other United Nations bodies
should consider making better use of the International
Court?s potential when dealing with international disputes.
Equally important is the setting up of the International
Criminal Court, which should be considered in the context
of the global changes that have taken shape after the end of
the cold war. The importance of this international judicial
institution is supported by the fact that its jurisdiction
covers the most serious crimes committed against
humankind.
Following the recognized principle of pacta sunt
servanda, Ukraine rigorously adheres to its commitments
under international instruments and to the standards and
rules of its national legislation, which are applied in
accordance with the norms of international law.
The decisions on United Nations reform adopted at the
fifty-second session of the General Assembly represent only
an initial stage of the Organization?s sweeping
transformation. Painstaking work is needed to translate
them into practice so that the United Nations can enter the
new millennium renewed and able efficiently to address the
persisting challenges of the present time.
It is therefore necessary to continue with wide-scale
structural adjustments and the reorganization of United
Nations programme activities to make them more results-
oriented, businesslike and tailored to the needs of the
Member States.
The key issue in renewing the United Nations is the
reform of the Security Council. Unfortunately, prompt
resolution of this fundamental question does not appear to
be forthcoming, as the issue has obviously stagnated. It is
in the interest of the international community as a whole to
make every effort to achieve a consensus decision on the
reform of this important United Nations body. It is
impossible to imagine a reformed United Nations without
this crucial issue having been resolved.
To make decisive progress in shaping a more reliable
and predictable world and promoting economic prosperity,
social justice and ecological safety, we must demonstrate
perseverance, courage and political will. Near-universal
membership, a far-reaching mandate, a broad spectrum of
activities and the institutionalized presence of the United
Nations at many levels can and should bring it to the
centre of these efforts.
The authority and efficiency of this world
Organization depend entirely on the membership. If we
wish to see the United Nations truly reformed and
revitalized, we must prove it by our practical deeds. We
must prove that people can continue to rely on the United
Nations and that our Organization is prepared to respond
to new challenges and withstand any tests.





